Registration Statement No. 333-196387 Filed Pursuant to Rule 433 Subject to Completion, dated August 3, 2016 Pricing Supplement to the Prospectus dated June 27, 2014, the Prospectus Supplement dated June 27, 2014, and the Product Supplement dated October 1, 2015 Senior Medium-Term Notes, SeriesC Autocallable Cash-Settled Notes with Fixed Interest Payments due on August 31, 2017 Each Linked to a Single Exchange Traded Fund · This pricing supplement relates to four separate note offerings. Each issue of the notes is linked to one, and only one, Reference Stock named below. We refer to the shares of the Reference Stock Issuer as the “Reference Stock.” You may participate in one or more of the offerings at your election. This pricing supplement does not, however, allow you to purchase a single note linked to a basket of the Reference Stocks described below. · The notes are designed for investors who are seeking fixed periodic interest payments of the principal amount per month, as well as a return of principal if the closing price of the applicable Reference Stock on any monthly Call Date is greater than 110% of its Initial Stock Price (the “Call Level”).Investors should be willing to have their notes automatically redeemed prior to maturity and be willing to lose some or all of their principal at maturity. · The notes will bear interest at the applicable rate set forth below per month.Interest will be payable on the final business day of each month, beginning on September 30, 2016, and until the maturity date, subject to the automatic redemption feature. · If on any Call Date, the closing price of the applicable Reference Stock is greater than the Call Level, the notes will be automatically called. On the applicable Call Settlement Date, for each $1,000 principal amount, investors will receive the principal amount plus the applicable interest payment. · The notes do not guarantee any return of principal at maturity. Instead, if the notes are not automatically called, the payment at maturity will be based on the Final Stock Price of the applicable Reference Stock and whether the closing price of that Reference Stock has declined from the Initial Stock Price below the Trigger Price during the Monitoring Period (a "Trigger Event"), as described below. · If the notes are not automatically redeemed, a Trigger Event has occurred, and the Final Stock Price is lower than the Initial Stock Price on the Valuation Date, investors will be subject to one-for-one loss of the principal amount of the notes for any percentage decrease from the Initial Stock Price to the Final Stock Price. In such a case, you will receive a cash amount at maturity that is less than the principal amount. · The notes will not be listed on any securities exchange. · All payments on the notes are subject to the credit risk of Bank of Montreal. · The notes will be issued in minimum denominations of $1,000 and integral multiples of $1,000. · Our subsidiary, BMO Capital Markets Corp. (“BMOCM”), is the agent for this offering.See “Supplemental Plan of Distribution (Conflicts of Interest)” below. Common Terms for Each of the Notes: Pricing Date: On or about August 26, 2016 Maturity Date: On or about August 31, 2017 Settlement Date: On or about August 31, 2016 Call Level: 110% of the applicable Initial Stock Price Valuation Date: On or about August 28, 2017 Specific Terms for Each of the Notes: Autocallable RevEx Number Reference Stock Issuer Ticker Symbol Principal Amount Initial Stock Price Trigger Price Interest Rate (per month) CUSIP Price to Public(1) Agent’s Commission(1) Proceeds to Bank of Montreal SPDR® S&P® Oil & Gas Exploration & Production ETF XOP [●] [●] [●], 70% of the Initial Price 0.90% 06367THZ6 100% 0.60% US$[●] 99.40% US$[●] VanEck VectorsTM Gold Miners ETF GDX [●] [●] [●], 65% of the Initial Price 1.00% 06367TJA9 100% 0.60% US$[●] 99.40% US$[●] iShares® Nasdaq Biotechnology ETF IBB [●] [●] [●], 80% of the Initial Price 0.60% 06367TJM3 100% 0.60% US$[●] 99.40% US$[●] SPDR® S&P® Metals and Mining ETF XME [●] [●] [●], 75% of the Initial Price 0.95% 06367TJN1 100% 0.60% US$[●] 99.40% US$[●] (1) Certain dealers who purchase the notes for sale to certain fee-based advisory accounts may forego some or all of their selling concessions, fees or commissions.The public offering price for investors purchasing the notes in these accounts may be between $994 and $1,000 per $1,000 in principal amount. Investing in the notes involves risks, including those described in the “Selected Risk Considerations” section beginning on page P-5 of this pricing supplement, the “Additional Risk Factors Relating to the Notes” section beginning on page PS-4 of the product supplement, and the “Risk Factors” sections beginning on pageS-1 of the prospectus supplement and on page7 of the prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the notes or passed upon the accuracy of this pricing supplement, the product supplement, the prospectus supplement or the prospectus. Any representation to the contrary is a criminal offense. The notes will be our unsecured obligations and will not be savings accounts or deposits that are insured by the United States Federal Deposit Insurance Corporation, the Bank Insurance Fund, the Canada Deposit Insurance Corporation or any other governmental agency or instrumentality or other entity. On the date of this preliminary pricing supplement, based on the terms set forth above, the estimated initial value of the notes is $954.10 per $1,000 in principal amount as to the notes linked to the XOP, $959.50 per $1,000 in principal amount as to the notes linked to the GDX, $962.30 per $1,000 in principal amount as to the notes linked to the IBB, and $994.00 per $1,000 in principal amount as to the notes linked to the XME. The estimated initial value of the notes on the Pricing Date may differ from this value but will not be less than $935.00 per $1,000 with respect to the notes linked to the XOP, $940.00 per $1,000 with respect to the notes linked to the GDX, $942.50 with respect to the notes linked to the IBB and $975.00 with respect to the notes linked to the XME. However, as discussed in more detail in this pricing supplement, the actual value of each of the notes at any time will reflect many factors and cannot be predicted with accuracy.
